573 F.2d 387
98 L.R.R.M. (BNA) 2760, 84 Lab.Cas.  P 10,716
CARTER LUMBER, INC., Petitioner,v.NATIONAL LABOR RELATIONS BOARD, Respondent.
No. 74-1542.
United States Court of Appeals,Sixth Circuit.
April 24, 1978.

John A. Daily, Daily & Enright, Akron, Ohio, for petitioner.
Elliott Moore, Deputy Associate Gen. Counsel, N.L.R.B., Washington, D. C., John G. Elligers, Peter Nash, John S. Irving, Patrick Hardin, Paul J. Spielberg, Jay E. Shanklin, Sandra Elligers, Washington, D. C., Emil C. Farkas, Dir. Region 9, Cincinnati, Ohio, for respondent.
Before PHILLIPS, Chief Judge, and PECK and LIVELY, Circuit Judges.

ORDER

1
Upon consideration of the petitioner's brief, the appendix, a letter from counsel for the respondent dated March 24, 1978 advising that respondent shall not file a brief in this action,


2
And further considering a motion of the petitioner for summary affirmance,


3
And it further appearing that the motion for summary affirmance is well taken,


4
It is ORDERED that the Board's order herein be and it hereby is affirmed and enforced.